Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-18 of parent U.S. Patent No. 10,887,121 to Morioka et al. (hereinafter as Morioka).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 1, Morioka discloses a communication device, comprising (see claim 1, col. 27, line 6): 
one or more circuits configured to perform communication of a data frame (see claim 1, col. 27, lines 7-8), 
wherein the one or more circuits are configured to transmit, by multicast after the communication of the data frame, a block acknowledgment request (BAR) frame for a block acknowledgement (BA) frame including frequency allocation information specifying a transmission frequency of the BA frame, the BA frame acknowledging the data frame communicated from the communication device (see claim 1, col. 27, lines 9-16), and
receive the BA frame which is frequency division multiplexed, on the basis of the frequency allocation information (see claim 1, col. 27, lines 17-19), 


Regarding claim 2, Morioka discloses the communication device according to claim 1, wherein the BA frame is transmitted through the transmission frequency specified from the frequency allocation information (see claim 2, col. 27, lines 32-35).

Regarding claim 3, Morioka discloses the communication device according to claim 1, wherein the BA frame is requested to acknowledge the data frame which is frequency division multiplexed or space division multiplexed (see claim 4, col. 27, lines 39-42).

Regarding claim 4, Morioka discloses the communication device according to claim 1, wherein the BAR frame is aggregated with the data frame communicated from the communication device (see claim 5, col. 27, lines 43-45).

Regarding claim 5, Morioka discloses the communication device according to claim 1, 
wherein the BAR frame further includes transmission time information specifying a transmission time of the BA frame (see claim 6, col. 27, lines 46-49), and


Regarding claim 6, Morioka discloses the communication device according to claim 1, wherein the one or more circuits are configured to receive the BA frame from the destination specified on the basis of identification information and the frequency allocation information (see claim 7, col. 27, lines 53-58).

Regarding claim 7, Morioka discloses the communication device according to claim 1, wherein a center frequency for the transmission frequency differs in accordance with respective destinations of the BAR frame transmitted in a same period (see claim 8, col. 27, lines 59-62), and/or on the basis of at least one of the identification information for a destination of the BAR frame and time information of the communication device (see claim 9, col. 27, lines 63-67), and/or differs from a center frequency of the data frame (see claim 10, col. 28, lines 1-4).

Regarding claim 8, Morioka discloses the communication device according to claim 1, wherein the frequency allocation information specifies a center frequency of the transmission frequency (see claim 1, col. 27, lines 12-14, claim 8, col. 27, lines 60-62).

Regarding claim 9, Morioka discloses the communication device according to claim 1, wherein bandwidths are different between at least some of the one or more destinations of the BAR frame (see claim 11, col. 28, lines 5-7).


wherein a bandwidth used for transmission of the BAR frame in a same period is different from a bandwidth of the data frame (see claim 12, col. 28, lines 8-11).

Regarding claim 11, Morioka discloses a communication device, comprising (see claim 13, col. 28, line 12):
one or more circuits configured to perform communication of a data frame (see claim 13, col. 28, lines 13-14),
wherein the one or more circuits are configured to 
	receive, after the communication of the data frame, a block acknowledgment request (BAR} frame for a block acknowledgment (BA) frame including frequency allocation
information specifying a transmission frequency of the BA frame, the BAR frame being multicast, the BA frame acknowledging the data frame (see claim 13, col. 28, lines 15-21), and
transmit the BA frame on the basis of the frequency allocation information, the BA frame being frequency division multiplexed (see claim 13, col. 28, lines 22-24),
wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying cache of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers (see claim 13, col. 28, lines 25-33).



Regarding claim 13, Morioka discloses the communication device according to claim 11, wherein the BAR frame further includes transmission time information specifying a transmission time of the BA frame (see claim 15, col. 28, lines 41-44), 
the one or more circuits are further configured to transmit the BA frame at the transmission time specified by the transmission time information, and the BA frame is time division multiplexed (see claim 15, col. 28, lines 45-48).

Regarding claim 14, Morioka discloses the communication device according to claim 11, wherein the one or more circuits are further configured to transmit the BA frame in a case in which the communication device is specified by the identification information (see claim 16, col. 28, lines 49-53).

Regarding claim 15, Morioka discloses a communication method, comprising (see claim 17, col. 28, line 54):
multicasting, by circuitry configured to perform communication of a data frame before the multicasting, a block acknowledgment request (BAR) frame for a block acknowledgment (BA) frame including frequency allocation information specifying a transmission frequency of 
receiving the BA frame which is frequency division multiplexed on the basis of the frequency allocation information (see claim 17, col. 28, lines 62-64),
wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers (see claim 12, col. 28, lines 65-67, col. 29, lines 1-6).

Regarding claim 16, Morioka discloses the method according to claim 15, further comprising requesting the BA frame to acknowledge the data frame which is frequency division multiplexed or space division multiplexed (see claim 4, col. 27, lines 39-42).

Regarding claim 17, Morioka discloses the method according to claim 15, wherein a center frequency for the transmission frequency differs in accordance with respective destinations of the BAR frame transmitted in a same period (see claim 8, col. 27, lines 59-62), and/or on the basis of at least one of the identification information for a destination of the BAR frame and time information of the communication device (see claim 9, col. 27, lines 63-67), and/or differs from a center frequency of the data frame (see claim 10, col. 28, lines 1-4).



Allowable Subject Matter
Claims 1-18 would be allowable if the non-statutory obviousness-type double patenting rejection of claims 1-18 is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 1, a communication device, comprising:
the one or more circuits are configured to transmit, by multicast after the communication of the data frame, a block acknowledgment request (BAR) frame for a block acknowledgment (BA) frame including frequency allocation information specifying a transmission frequency of the frame, the BA frame acknowledging the data frame communicated from the communication device, and
wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers.

In claim 11, a communication device, comprising:

wherein the BAR frame includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers.

In claim 15, a communication method, comprising:
multicasting, by circuitry configured to perform communication of a data frame before the multicasting, a block acknowledgment request (BAR) frame or 
wherein the BAR frame being includes a receiver address field storing an identifier of a multicast group specifying destinations of the BAR frame and identification information fields specifying each of one or more destinations of the BAR frame, identification information being association identifiers of the one or more destinations selected from the multicast group, the frequency allocation information being specified for each of the association identifiers.

The second prior art, Kawasaki et al. (US Publication 2016/0381490 A1), teaches a transmission of an ACK signal in response to a multicast transmission of video signal, wherein ACK frequency is allocated to an ACK acknowledgement signal.   
The third prior art, Matsue et al. (US Publication 2009/0052363 A1), teaches a method of returning block acknowledgement frames in response to receiving a block acknowledgment frame request.  
However, Liu, Kawasaki and Matsue, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471